DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 22 allowed.
Ozard (US 9,071,211) Col. 4 lines 3 – 5 teaches a Doherty Combiner (impedance inverter) combines the output of a main amplifier and the output of a peaking amplifier and Blednov (US 2018/0034418) Section 0015 teaches an impedance inverter combines the outputs of a main and peaking amplifier.  The prior art of record fails to teach or render obvious the following:
a combining node configured to receive an output from the impedance inverter and a combined output from the plurality of second peaking amplifiers and provide a combined output to an output port of the multiclass power amplifier for driving a load
combining, at a combining node, an output from the impedance inverter and a combined output from the plurality of second peaking amplifiers; and providing an output from the combining node to an output port of the multiclass power amplifier

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Muhammad (US 2014/0146917) Section 0058 teaches amplitude-modulation-to-amplitude-modulation (AMAM) and a amplitude-modulation-to-phase-modulation (AMPM) and Negra et al. (US 2016/0268976) Section 0029 teaches an amplifier made of high electron mobility transistors (HEMTs) made of gallium-nitride which are disclosed in the Applicants’ specification but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
October 29, 2021